 


109 HR 4564 IH: Securing Useful and Responsive Giving in Emergencies (SURGE) Act
U.S. House of Representatives
2005-12-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4564 
IN THE HOUSE OF REPRESENTATIVES 
 
December 15, 2005 
Mr. Thompson of Mississippi introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To make improvements in the administration of charitable donations made in the aftermath of disasters, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Securing Useful and Responsive Giving in Emergencies (SURGE) Act. 
2.Establishment of FEMA disaster charities database 
(a)Feasibility reportNot later than 120 days after the date of the enactment of this Act, the Director of the Federal Emergency Management Agency shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a report on the feasibility of establishing a publicly accessible disaster charities database consistent with the description in subsection (b). 
(b)Description of databaseThe description of the disaster charities database referred to in subsection (a) is as follows: 
(1) The purpose of the database shall be to educate the public about— 
(A)the variety of existing nongovernmental, private donor, private sector, and volunteer organizations that provide relief services following Incidents of National Significance, as defined in the National Response Plan of the Department of Homeland Security, and other disasters and emergencies; and 
(B)the distinction between such organizations that specialize in immediate relief and those that specialize in longer-term community redevelopment relief. 
(2)Information in the database shall be submitted on a voluntary basis by organizations that are nonprofit organizations under section 501(c) of the Internal Revenue Code of 1986. 
(3)For each organization, the database shall contain the name, address, and phone number of the organization and the location of any area served by the organization. 
(4)Each organization shall be identified as either an Immediate Relief organization or a Community Redevelopment Relief organization under guidelines developed by the Director of the Federal Emergency Management Agency. 
(5)The Director of the Federal Emergency Management Agency shall verify the accuracy of all information contained in the database. 
(c)Database configurationThe Director of the Federal Emergency Management Agency shall consider configuring the database so as to have the following attributes: 
(1)A portal through which all donors must first pass which requires donors to select between Immediate Relief organizations or Community Redevelopment Relief organizations, and which includes a general explanation of the type of relief the organizations under each category can be expected to provide as well as an explanation of why each type of relief is important. 
(2)The ability to scroll over each listed organization within those categories so donors can read a specific description of the types of relief that the listed organization provides (something that is accessible before linking donors to a particular organization’s website). 
(3)A pop-up feature that so identifies an organization that is both an Immediate Relief organization and a Community Redevelopment Relief organization and advises a donor to designate what type of relief the donor wants to provide to such organization either by letter, email, note, or other electronic communication to the organization (information that is provided before providing the donor with access to the website of the organization). 
(4)A mechanism by which the Director of the Federal Emergency Management Agency can identify by zip code those areas needing assistance in the immediate wake of an Incident of National Significance or other disaster or emergency, which lists the types of assistance needed and that automatically links to a list of organizations included in the database that are providing relief services in those affected zip codes. 
(5)A disaster charity database application form so that interested organizations can apply for inclusion in the database. 
(d)Database establishmentIf the Director determines that the establishment of a publicly accessible disaster charities database consistent with the description in subsection (b) is feasible, then the Director shall establish such a database not later than 150 days after submitting the feasibility report described in subsection (a). 
(e)DefinitionsIn this section: 
(1)The term Immediate Relief organization means an organization that, as determined by the Director of the Federal Emergency Management Agency, is involved with— 
(A)the temporary post-disaster provision of shelter, food, and health (including mental health) services to address basic human needs; 
(B)feeding emergency workers; 
(C)handling inquiries from concerned family members outside disaster areas; 
(D)providing blood and blood products to disaster victims; and 
(E)helping those affected by disaster to access other available resources in the immediate aftermath of a disaster. 
(2)The term Community Redevelopment organization means an organization that, as determined by the Director of the Federal Emergency Management Agency, is involved with longer-term post-disaster projects, including housing and infrastructure reconstruction and repair and economic redevelopment in areas that have been designated as disaster areas. 
3.Immediate relief estimate 
(a)Estimate requiredTitle V of the Homeland Security Act of 2002 (6 U.S.C. 311 et seq.) is amended— 
(1)by redesignating the second section 510 as section 511; and 
(2)by adding at the end the following new section: 
 
512.Incidents of National Significance: immediate relief estimate 
(a)Estimates required 
(1)Initial immediate relief estimateNot later than 7 days after the Secretary declares an event to be an Incident of National Significance, as defined in the National Response Plan of the Department, the Director of the Federal Emergency Management Agency shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives an initial immediate relief estimate in accordance with this section. 
(2)Interim immediate relief estimateNot later than 14 days after the Secretary declares an event to be an Incident of National Significance, as defined in the National Response Plan of the Department, the Director of the Federal Emergency Management Agency shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives an interim immediate relief estimate in accordance with this section. 
(3)Final immediate relief estimateNot later than 21 days after the Secretary declares an event to be an Incident of National Significance, as defined in the National Response Plan of the Department, the Director of the Federal Emergency Management Agency shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a final immediate relief estimate in accordance with this section. 
(b)Disaster impact assessmentBefore submitting an immediate relief estimate required under subsection (a), the Director shall conduct an assessment to determine the extent and impact of the Incident of National Significance. 
(c)Immediate relief estimatesThe immediate relief estimates required under subsection (a) are estimates, which are based on the disaster impact assessment, of the amount of money needed for immediate relief for victims of the Incident of National Significance, and the amount toward that total that should reasonably be expected to be provided by private charities and nonprofit organizations (the non-Government fund contribution estimate). 
(d)Charity provision of donation totalsThe Director shall require that any nongovernmental, private donor, private sector, or volunteer organization shall, as a condition of being included as a listed charity in the FEMA Disaster Charities Database described in section 2 of the Securing Useful and Responsive Giving in Emergencies (SURGE) Act, if such a database is established, submit to the Director the dollar amount of the total amount of donations collected each day during the period beginning on the date on which the Director submits the initial immediate relief estimate under subsection (a) and ending on the date on which the Director announces that the final immediate relief estimate has been met under subsection (e). 
(e)Meeting of non-Government fund contribution estimateIf the aggregate amount of all the dollar amounts submitted by private charities and nonprofit organizations under subsection (d) is equal to or exceeds the amount of the non-Government fund contribution estimate, the Director shall— 
(1)announce publicly that the non-Government fund contribution estimate toward the final immediate relief estimate has been met; and 
(2)encourage the American people to donate money to charities or nonprofit organizations that focus on community redevelopment relief.. 
(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by adding after the items relating to section 509 the following: 
 
 
Sec. 510. Procurement of security countermeasures for strategic national stockpile 
Sec. 511. Urban and other high risk area communications capabilities 
Sec. 512. Incidents of National Significance: immediate relief estimate. 
4.GAO Report on the use by the American National Red Cross and other nonprofit organizations of privately donated funds for relief after Hurricane Katrina and Hurricane Rita 
(a)Report requiredNot later than 270 days after the date of the enactment of this Act, the Comptroller General shall submit to the Committees on Homeland Security and Government Reform of the House of Representatives and the Committee on Homeland Security and Government Affairs of the Senate a report on the use by hurricane-relief charities of non-Government funds donated for the designated purpose of relief for the victims of Hurricane Katrina and Hurricane Rita. 
(b)Contents of reportWith respect to non-Government funds donated for the designated purpose of providing relief for victims of Hurricane Katrina or Hurricane Rita, the report required under subsection (a) shall contain the following: 
(1)the amount of money raised by hurricane-relief charities for the purpose of providing assistance to people adversely affected by Hurricane Katrina or Hurricane Rita; 
(2)a description of the specific purposes for which hurricane-relief charities used such money; 
(3)a description of the responsibilities of nongovernmental, private donor, private sector, and volunteer organizations, including the American National Red Cross, under the National Response Plan; 
(4)an evaluation of how well charities met such responsibilities with respect to relief and recovery efforts after Hurricane Katrina and Hurricane Rita; 
(5)a description of the way hurricane-relief charities coordinated relief efforts after Hurricane Katrina and Hurricane Rita; 
(6)a description of the manner in which individuals adversely affected by Hurricane Katrina or Hurricane Rita accessed services and supplies provided by hurricane-relief charities; 
(7)a description of any problems encountered by such individuals when accessing such services and supplies; 
(8)a description of any precautions or procedures undertaken by hurricane-relief charities to ensure reasonable protections against fraud and abuse; 
(9)a description of any lessons learned about charity participation in disaster relief; and 
(10)any recommendations for improvement of such participation or the oversight of such participation. 
(c)Hurricane-relief charityIn this section, the term hurricane-relief charity means— 
(1)the American National Red Cross; or 
(2)any other private organization organized as a nonprofit under section 501(c) of the Internal Revenue Code of 1986 that, after August 28, 2005, solicited donations from private persons for the purpose of providing relief for victims of Hurricane Katrina or Hurricane Rita. 
5.Department of Homeland Security Office of Inspector General Assessment of Department of Homeland Security partnership with the American National Red Cross 
(a)Assessment 
(1)Assessment requiredThe Inspector General of the Department of Homeland Security shall assess the performance of the American National Red Cross after Hurricane Katrina and Hurricane Rita with respect to the responsibilities of the Red Cross pursuant to Emergency Support Function 6 of the National Response Plan under section 502(6) of the Homeland Security Act of 2002 (6 U.S.C. 312(6)). 
(2)Performance standardsIn carrying out the assessment required under paragraph (1), the Inspector General shall develop and implement performance standards for assessing the performance of nongovernmental organizations pursuant to Emergency Support Function 6. 
(b)Report requiredNot later than 180 days after the date of the enactment of this Act, the Inspector General of the Department of Homeland Security shall submit to Congress a report on the designation of the American National Red Cross as the only nongovernmental organization with primary agency responsibility under Emergency Support Function number 6 of the National Response Plan under section 502(6) of the Homeland Security Act of 2002 (6 U.S.C. 312(6)). 
(c)Contents of reportThe report required under subsection (a) shall include the following: 
(1)The criteria and factors used in designating the American National Red Cross as the only nongovernmental organization with primary agency responsibility under Emergency Support Function number 6 of the National Response Plan. 
(2)Any other nongovernmental organization that might be appropriate for such responsibility, as determined by the Inspector General. 
(3)An analysis of any benefit likely to be incurred if such responsibility were divided between the American National Red Cross and other nongovernmental organizations that serve specific regions, especially with respect to the effective and rapid delivery of mass care resources after an Incident of National Significance, disaster, or emergency. 
(4)A description of the performance standards developed pursuant to subsection (a)(2). 
(5)The results of the performance assessment of the American National Red Cross conducted pursuant to subsection (a). 
6.Establishment of disaster call center network 
(a)EstablishmentTitle V of the Homeland Security Act of 2002, as amended by section 3, is further amended by adding at the end the following new section: 
 
513.Disaster call center network 
(a)EstablishmentThe Secretary shall establish a disaster call center network to facilitate responses to Incidents of National Significance, disasters, and emergencies, as designated by the Secretary. 
(b)ActivationThe network established under subsection (a) shall be capable of being activated within 24 hours of an Incident of National Significance, disaster, or emergency in any State. 
(c)FunctionsThe functions of the disaster call center established under subsection (a) are as follows: 
(1)To receive information from victims and to quickly forward that information to the Director of the Federal Emergency Management Agency. 
(2)To collect and manage such information about each individual who calls the call center as may be required to provide relief aid to the individual. 
(3)To manage information so as to be able to quickly determine whether an individual has previously requested relief aid and to provide the individual with information about the status of the requested relief aid. 
(4)To collect and process information provided by an individual that might affect the amount of aid to which that individual is entitled. 
(5)To collect and maintain information in such a manner that is consistent with Federal laws governing the protection of privacy. 
(6)To provide assistance in English or Spanish, as appropriate. 
(d)Use of scriptsThe Director of the Federal Emergency Management Agency shall develop a standardized script to be used by individuals answering calls at the call center established under subsection (a) to provide and process information. The Director shall periodically evaluate such script using the following performance metrics: 
(1)Soft skill monitoring. 
(2)Accuracy of information provided. 
(3)Accuracy of information captured. 
(4)Customer satisfaction. 
(5)Average speed of answer. 
(6)Abandoned calls.. 
(b)ReportNot later than 180 after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the Committees on Homeland Security and Government Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the status of the disaster call center network under section 513 of the Homeland Security Act of 2002, as added by subsection (a). 
(c)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002, as amended by section 3(b), is further amended by adding after the item relating to section 512 the following: 
 
 
Sec. 513. Disaster call center network. 
7.Amendments to Federal Charter of American National Red Cross 
(a)AuditSection 300110 of title 36, United States Code, is amended— 
(1)in subsection (a)— 
(A)by striking As soon as practicable and inserting (1) As soon as practicable;  
(B)by striking July 1 and inserting October 1; 
(C)by striking June 30 and inserting September 30; and 
(D)by adding at the end the following new paragraph: 
 
(2)The report submitted under paragraph (1) shall include the following information: 
(A)The amount of money raised in response to American National Red Cross calls for donations following each disaster, including the amount of money specifically designated by donors for each disaster, as indicated by donors on emails, letters, notes, indicators on checks or money orders, or other communications sent to the American National Red Cross. 
(B)The amount of money actually spent by the American National Red Cross in response to each disaster. 
(C)How such amount was actually spent in response to each disaster. 
(D)A precise description of any amount raised in response to a disaster that was not actually spent on relief efforts for that disaster.  
(E)A narrative explanation corresponding with each of subparagraphs (A) through (D). 
(F)A narrative explanation of what happened to any amount of money raised in response to a disaster that was not actually spent on relief efforts for that disaster, including whether such amount was deposited into a general fund designed for future disasters or for some other use.; and 
(2)in subsection (b)— 
(A)by striking audit the report and inserting conduct a yearly peformance-based audit of the American National Red Cross, including an audit of the report,; 
(B)by striking the audited report and inserting the audit; and  
(C)by striking Congress and inserting the Committees on Homeland Security and Government Reform of the House of Representatives and the Committee on Homeland Security and Government Affairs of the Senate. 
(b)PurposesSection 300102 of title 36, United States Code, is amended— 
(1)in paragraph (3), by striking and at the end; 
(2)in paragraph (4), by striking , and to apply that system and all that follows and inserting a semicolon; and 
(3)by adding at the end the following new paragraphs: 
 
(4)to apply that system in mitigating the suffering caused by a hurricane, tornado, storm, flood, high water, wind-driven water, tidal wave, earthquake, drought, blizzard, pestilence, famine, fire, explosion, volcanic eruption, building collapse, transportation accident, or other disaster that causes human suffering or creates human needs that those affected by disasters cannot alleviate without assistance; 
(5)to apply that system in coordination with any relief efforts undertaken by any other agency, group, or organization before the arrival of American National Red Cross relief workers in a disaster area; 
(6)to coordinate the services of other voluntary agencies or groups before, during, or after a disaster upon the request of the Federal Emergency Management Agency (FEMA) or a FEMA-appointed Federal Coordinating Officer with the consent of such agencies or groups; and 
(7)to devise and carry out measures for preventing disasters.. 
(c)Diversity requirement 
(1)RequirementChapter 3001 of title 36, United States Code, is amended by inserting after section 300105 the following new section: 
 
300105A.Diversity requirement 
(a)Staff diversityThe corporation shall foster a high-performing and diverse— 
(1)management staff; and 
(2)paid and volunteer staff that effectively delivers the corporation’s products and services to an increasingly diverse American public. 
(b)Equal opportunityThe corporation shall strive to be an equal opportunity provider that embraces and values the richness of diversity and reflects the communities that it serves in governance, at all decision-making levels, and in its volunteer and paid work force.  
(c)Diversity commitment benchmarksThe corporation accordingly will meet the following diversity commitment benchmarks nationwide by 2008: 
(1)the ethnic and cultural mix of the corporation’s management, boards, chapters, staff, and volunteers shall reflect the demographics of the communities they serve; 
(2)programs and activities of the corporation’s chapters throughout the country shall be appropriate and culturally sensitive to diverse audiences; 
(3)the corporation shall substantially increase its partnerships at the local level with minority associations, civic groups, foundations, grass roots organizations, religious institutions and other entities for the purpose of establishing relief networks that aid all disaster victims within affected communities; and 
(4)the corporation’s Diverse Business Enterprises initiative shall be expanded to ensure that no less than 23 percent of the corporation’s service and supply needs are provided by businesses owned by minorities, woman, persons with disabilities, and socially and economically disadvantaged individuals.. 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 300105 the following new item: 
 
 
Sec. 300105A. Diversity Requirement. 
8.Diversity amendment to National Response Plan 
(a)Diversity amendmentThe Secretary of Homeland Security shall amend the National Response Plan developed pursuant to section 502(6) of the Homeland Security Act of 2002 (6 U.S.C. 312(6)) so as to include the following obligation: Providing resources and support to all victims of domestic incidents regardless of the victim’s race, color, religion, sex, age, marital status, sexual orientation, national origin, disability, or veteran’s status.. 
(b)Resubmission of Letter of AgreementThe Director of the Federal Emergency Management Agency shall resubmit the Letter of Agreement contained in the preface of the National Response Plan to each signatory of the National Response Plan so each such signatory may agree to the obligation added pursuant to subsection (a). 
 
